Securities Act Registration No. 333-171360 Investment Company Act Registration No. 811-22509 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 11 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. 12 x (Check appropriate box or boxes.) LoCorr Investment Trust (Exact Name of Registrant as Specified in Charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: 952.767.2920 CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and Address of Agent for Service) With copy to: JoAnn M. Strasser, Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, Ohio 43215 It is proposed that this filing will become effective:  Immediately upon filing pursuant to paragraph (b) x
